ALLOWANCE
Election/Restrictions
Claim 5, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among species I - IV, as set forth in the Office action mailed on May 9, 2019, is hereby withdrawn and claim 5 is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 8, 2022 was filed after the mailing date of the final Office action on May 21, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nicholas S. McDonald on August 9, 2022.
The application has been amended as follows: 
Claims:
21.	(Currently Amended) A gas turbine, comprising:
a compressor;
a turbine;
a combustor disposed downstream from the compressor and upstream from the turbine, the combustor having an end cover, a liner defining a combustion chamber, an outer sleeve spaced apart from and at least partially surrounding the liner, a head end portion defined by the end cover and the outer sleeve, and one or more fuel nozzles extending from the end cover through the head end portion to the combustion chamber; and
an igniter in operative communication with the combustor, the igniter configured to initiate combustion in the combustion chamber, the igniter comprising:
a mixing channel extending axially from a mixing plenum through the end cover and into the combustor with respect to a central axis of the combustor;
a mounting flange extending directly radially outward from the mixing channel, wherein the mounting flange is coupled to the end cover of the combustor;
a fuel inlet in fluid communication with [[a]] the mixing plenum, the mixing plenum positioned upstream of the mixing channel;
an air conduit extending from the mixing plenum to an air inlet defined on the mounting flange; and
an ignition source in operative communication with the mixing channel and disposed outside of the head end portion.

29.	(Cancelled)

Allowable Subject Matter
Claims 1, 5, 7-8, 21-24, 26-28, and 30 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: PTAB decision.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY NG whose telephone number is (571)272-2318. The examiner can normally be reached M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY NG/               Examiner, Art Unit 3741     

/EHUD GARTENBERG/               Supervisory Patent Examiner, Art Unit 3741